DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 2/22/2021 has been entered and made of record.
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Matsuzaki does not teach or suggest “wherein in a case where the instruction to correct the mixed-color characteristic has not been received, the circuitry repeats the determination of whether the instruction has been received until it is determined that the instruction has been received.” Examiner respectfully argues that although Matsuzaki does not recite the exact wordings as the claimed language, Matsuzaki teaches the claimed language as discuss in the following:  from S1309 of figure 13 and UI screen of figure 14A, Matsuzaki teaches or suggests wherein in a case where the instruction to correct the mixed-color characteristic has not been received (screen as shown in figure 14A is displayed and waiting for the user to make a selection), the circuitry repeats the determination of whether the instruction has been received until it is determined that the instruction has been received (screen as shown in figure 14A is displayed until the user make a “yes” 1403 selection). Therefore as discussed above, Matsuzaki still reads on the amended claimed limitation.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “the first counting unit 101” in line 18 of page 10 should be “the second counting unit 102”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12 and 20 is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by U.S. Patent Publication No. 2014/0016149 A1 to Matsuzaki.
	As to claim 1, Matsuzaki discloses an image processing apparatus (MFP 101 of figures 1, 13-14) comprising:
an operation panel that includes a panel display (118 of figure 1 and paragraph 0039); and
circuitry (CPU 103 of figure 1) configured to

determine whether an instruction to correct the color mixed-color characteristic has been received in response to the message (S1309 of figure 13 and paragraphs 0135-0137; figure 14A shows a screen for a user to instruct multi-color calibration),
wherein in a case where the instruction to correct the mixed-color characteristic has not been received (screen as shown in figure 14A is displayed and waiting for the user to make a selection), the circuitry repeats the determination of whether the instruction has been received until it is determined that the instruction has been received (screen as shown in figure 14A is displayed until the user make a “yes” 1403 selection).
As to claim 2, Matsuzaki further discloses wherein the circuitry is further configured to: provide the information in response to at least one of recording media bearing transferred toner images or recording media bearing fixed toner images exceeding a threshold in number (number of color printed sheet in S1302 and threshold 1305; when the ratio is less than the threshold, color printed sheet is high; paragraph 0133).
claims 11-12, claims 11-12 are for image processing method (figure 13) that correspond to apparatus claims 1-2. Therefore they have been analyzed and rejected based on apparatus claims 1-2 respectively above.
As to claim 20, claim 20 is for a non-transitory computer-readable storage medium (paragraph 0145) that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8-10, 13-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0016149 A1 to Matsuzaki in view of U.S. Patent Publication No. 2008/0278739 A1 to Kudo.
As to claim 3, Matsuzaki further discloses wherein the circuitry is further configured to: count recording media bearing transferred toner images; count recording media bearing fixed toner images (1303/1304 of figure 13 and paragraph 0129), provide 
Matsuzaki does not expressly disclose count recording media bearing transferred toner images.
Kudo, in the same area of image forming apparatus, teaches count recording media bearing transferred toner images (count value of consumable items as shown in figure 5 which to include transfer belt 42 as shown in figure 1; paragraphs 0053; the transfer belt counter suggests counting the number of transferred toner image media).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified the image processing apparatus as taught by Matsuzaki to include counting of the transfer belt unit as taught by Kudo because it would allow the user to know the age and usage of the consumable item in order to perform item replacement and/or color image correction as necessary.
As to claim 4, Matsuzaki further discloses a color printer 101 (paragraphs 0032-0035). Matsuzaki does not expressly disclose a transfer device configured to transfer a toner image onto a recording medium; and a fixing device configured to fix the toner image onto the recording medium, wherein the information is provided in response to a replacement of at least one of the transfer device or the fixing device.
Kudo, in the same area of image forming apparatus, teaches a transfer device configured to transfer a toner image onto a recording medium (transfer belt 42; figure 1); and a fixing device configured to fix the toner image onto the recording medium (fixing apparatus 10; figure 1), wherein the information is provided (figures 8-10) in response to 
The same motivation is used as the rejection to claim 3 above.
As to claim 5, Kudo further discloses wherein the transfer device includes an intermediate transfer belt (transfer belt 42; figure 1), the fixing device includes a fixing belt (fixing apparatus 10; figure 1), and the information is provided in response to a replacement of at least one of the intermediate transfer belt or the fixing belt (figures 8-10 and paragraphs 0053-0061).
As to claim 8, Kudo further discloses an intermediate transferor (transfer belt 42; figure 1), wherein the information is provided in response to a change of assigned value of a primary transfer current that transfers a toner image onto the intermediate transferor (toner images of different colors are transferred to transfer belt in a primary transfer process; paragraph 0025 and when the transfer belt is replaced the transfer current would change compared to the old transfer belt and the same motivation is used as the rejection to claim 3 above).
As to claim 9, Kudo further discloses wherein the information is provided in response to a change of assigned value of a secondary transfer current that transfers a toner image onto a recording medium (secondary transfer roller 43 of figure 1; paragraph 0026 and when the secondary roller is replaced the secondary transfer current would change compared to the old secondary transfer roller and the same motivation is used as the rejection to claim 3 above).
As to claim 10, Kudo further discloses a fixing device configured to fix a toner image onto a recording medium (fixing apparatus 10; figure 1), wherein the information 
Kudo is silent about a change of fixing temperature.
Examiner takes official notice that there a plurality of elements, such as fixing temperature, environment conditions, paper types, number of printed pages and age of consumable items, that would affect the color of the output product produced by the color MFP, as such, the MFP would need to perform regular color calibration in order to maintain color consistency of the output product. It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified the image processing apparatus as taught by Matsuzaki/Kudo to notify user to perform color calibration when there is a change in fixing temperature because it would provide color consistency in the color output according to user’s preference.
As to claims 13-15, 18-19, claims 13-15 and 18-19 are for image processing method (figure 13) that correspond to apparatus claims 3-5 and 8-9. Therefore they have been analyzed and rejected based on apparatus claims 3-5 and 8-9 respectively above.
Claims 6-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0016149 A1 to Matsuzaki.
As to claim 6, Matsuzaki further discloses a container configured to store a recording medium (116 paper feeding unit of figure 1).

Examiner takes official notice that there a plurality of elements, such as fixing temperature, environment conditions, paper types, number of printed pages and age of consumable items, that would affect the color of the output product produced by the color MFP, as such, the MFP would need to perform regular color calibration in order to maintain color consistency of the output product. It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified the image processing apparatus as taught by Matsuzaki to notify user to perform color calibration when there is a change in paper type because it would provide color consistency in the color output according to user’s preference.
As to claim 7, please see similar rejection to claim 6 above.
As to claims 16-17, please see similar rejection to claim 6 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675